163 S.W.3d 929 (2005)
Leslie WAYNE, Plaintiff/Respondent,
v.
Gary J. GREEN, D.D.S., d/b/a Plaza Dental Center, Defendant/Appellant.
No. ED 84481.
Missouri Court of Appeals, Eastern District, Division Five.
June 7, 2005.
Robert A. Wulff, David C. Berwin, St. Louis, MO, for appellant.
John S. Wallach, St. Louis, MO, for respondent.
Before MARY K. HOFF, P.J., KATHIANNE KNAUP CRANE and LAWRENCE E. MOONEY, JJ.


*930 ORDER
PER CURIAM.
The defendant, Gary Green d/b/a Plaza Dental Center, appeals from the judgment entered upon a jury verdict in favor of the plaintiff, Leslie Wayne, on her action for dental malpractice. The evidence was sufficient to support the jury's verdict and no error of law appears. An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed. Rule 84.16(b).